UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4142


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW ISAAC CHANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00760-AW-1)


Submitted:   September 14, 2012          Decided:   November 6, 2012


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Meghan
S. Skelton, Staff Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Kathryn Keneally,
Assistant Attorney General, Frank P. Cihlar, Gregory Victor
Davis, Elissa Hart-Mahan, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In this appeal, Andrew Chance (Defendant) raises numerous

evidentiary     challenges    to    his    convictions,     following    a   jury

trial,    on   one   count   of   filing    a   retaliatory    lien   against   a

government     employee,     18   U.S.C.    § 1521,   and     three   counts    of

filing a false claim against the government, id. § 287.                         We

affirm.



                                       I.

     The statutory section pertaining to the retaliatory lien

count provides, in relevant part:

     Whoever files, attempts to file, or conspires to file,
     in any public record or in any private record which is
     generally available to the public, any false lien or
     encumbrance against the real or personal property of
     an [officer or employee of the United States], on
     account of the performance of official duties by that
     individual, knowing or having reason to know that such
     lien   or  encumbrance   is  false   or  contains  any
     materially false, fictitious, or fraudulent statement
     or representation, shall be fined under this title or
     imprisoned for not more than 10 years, or both.

Id. § 1521.     The statutory section pertaining to the false claim

counts provides, in relevant part:

     Whoever makes or presents to any person or officer in
     the civil . . . service of the United States, or to
     any department or agency thereof, any claim upon or
     against the United States, or any department or agency
     thereof, knowing such claim to be false, fictitious,
     or fraudulent, shall be imprisoned not more than five
     years and shall be subject to a fine in the amount
     provided in this title.


                                     - 2 -
Id. § 287.

       With respect to the single count of filing a retaliatory

lien against a government employee, the undisputed evidence at

Defendant’s trial established the following.                           On or about July

25, 2007, a federal jury convicted Defendant on one count of

filing       a    false     claim     against       the     government        based    upon

Defendant’s conduct of knowingly filing a federal income tax

return which falsely claimed his entitlement to a refund in the

amount of $306,753.00.              See id. § 287.          Defendant was sentenced

to twenty-seven months’ imprisonment for such crime.

       Approximately         two    months    after       his   release      from   federal

prison for such crime, on or about August 14, 2009, Defendant

filed a UCC Financing Statement with the Maryland Department of

Assessments and Taxation (the UCC Financing Statement), in which

Defendant listed himself as the secured party and claimed that

Steven Dunne (Dunne), the Assistant United States Attorney who

had prosecuted him on the 2007 false claim charge, owed him

$1,313,000,000.00 in tort damages.                  Defendant further claimed in

the UCC      Financing       Statement       that   “Said       Tort   Claim    becomes    a

perfected claim/lien after 90 days (billing time period), and

said   lien       becomes    an     ‘account    receivable,’           and   the    account

receivable becomes the private property of the Claimant . . . .”

(J.A. 832).         Defendant paid the appropriate filing fee to file

the    UCC       Financing    Statement.            The    Maryland       Department      of

                                         - 3 -
Assessments and Taxation accepted the UCC Filing Statement as

filed and made it a publically available record.

       Following Defendant’s arrest on the charges in the present

case    and    after   being   advised   of    his   constitutional     right    to

remain silent, Defendant told the arresting officers that he

filed    the    lien   against   Dunne   because     Dunne    had    “done    [him]

wrong” by prosecuting him.         (J.A. 537).

       With respect to the three counts of filing a false claim

against the government, the undisputed evidence at Defendant’s

trial    established     the   following.       In   April   2010,     the   United

States Internal Revenue Service (the IRS) issued an employer

identification number to the Andrew Chance Trust.                    In September

2010, Defendant filed three federal income tax returns for tax

years 2007, 2008, and 2009, which Defendant had signed under

penalty of perjury.        Each return listed the Andrew Chance Trust

as the taxpayer and listed the employment identification number

that had been issued by the IRS to the Andrew Chance Trust in

April 2010.

       For each of the three years at issue, the returns falsely

reported       trust    income    of     $900,000.00,        falsely     reported

$300,000.00 of such income had been withheld by the government,

and falsely reported that a $300,000.00 refund was due to the

trust.     Defendant admitted under oath at trial that he knew the

trust had not generated income of $900,000.00 for any of the

                                       - 4 -
three years at issue.                He also admitted that he knew the trust

did not have $300,000.00 in withholding in any account with the

government    for    the       same    three     years,     but    explained        that   the

refund    figures        on    the     returns      corresponded       to     a    total   of

$900,000.00 that he believes he is owed in reparations because

he is a descendant of slaves.

      The    district          court     sentenced      Defendant        to        sixty-five

months’ imprisonment with respect to the retaliatory lien count

and to sixty months’ imprisonment on each of the three false

claim    counts     to    run     concurrently        with       his   sentence       on   the

retaliatory lien count.                This timely appeal followed in which

Defendant    challenges          his     convictions        on    various         evidentiary

grounds.



                                              II.

      Defendant first challenges all of his convictions on the

ground that the district court abused its discretion by granting

the government’s motion in limine to exclude the testimony of

the   following     mental-health          experts      he    offered       to     rebut   the

government’s      evidence        on    the    specific      intent     element       of   the

retaliatory lien count and the false claim counts: (1) forensic

psychiatrist      Dr.         Martin    Brandes;      (2)     neuropsychologist            Dr.




                                           - 5 -
Victoria     Starbuck;     and   (3)     neurologist/neuropsychiatrist        Dr.

Richard Restak. 1

     Defendant’s challenge to his convictions is without merit.

The law is well settled that a district court is afforded wide

discretion     in   determining      the    admissibility     of   evidence    at

trial, United States v. Abel, 469 U.S. 45, 54 (1984), and “the

district     court’s      evidentiary       determinations    should    not    be

overturned      except       under         the    most    extraordinary        of

circumstances,” United States v. Aramony, 88 F.3d 1369, 1377

(4th Cir. 1996) (internal quotation marks omitted).                    Here, the

district   court    did    not   abuse     its   discretion   in   granting   the

government’s motion in limine to exclude the expert testimony of

Drs. Brandes, Starbuck, and Restak.

     Of relevance to this issue, without objection by Defendant,

the district court charged the jury as follows regarding the

specific intent element of Defendant’s retaliatory lien count:

“the defendant knew or had reason to know that such lien or

encumbrance contained a materially false or fictitious statement

     1
       In deciding this issue on appeal, Defendant asks us to
consider transcripts of testimony that the above named mental-
health experts gave during his sentencing hearing in this case
as well as written reports prepared by such proposed experts
which the district court did not have prior to ruling on the
government’s motion in limine.   As the district court did not
have the benefit of such material at the time it ruled on the
motion, we will not consider such information in deciding this
issue.



                                       - 6 -
or     representation.”           (J.A.           720).         Without         objection     by

Defendant,     the    district      court          charged          the   jury    as    follows

regarding the specific intent element of his false claim counts:

“that    the   defendant    presented             the       claim    knowing     that    it   was

false or fictitious as to a material fact.”                               (J.A. 722).         Of

relevance to this issue, the district court further instructed

the jury without objection:

            A claim is false if it was untrue when made and
       was then known to be untrue by the person making it or
       causing it to be made.

             A claim is fictitious if it is not real or if it
        is done – or if it does not correspond to what
        actually happened and the person making it or causing
        it to be made knew that it was not real at the time it
        was made.

                                        *     *         *

             An   act  is  done   knowingly  if  it   is  done
        voluntarily and purposefully and not done by mistake,
        carelessness or other innocent reasons.   However, the
        government does not have to prove that the defendant
        knew of the relevant criminal provisions governing his
        conduct as long as it proves – the government – proves
        that the defendant knew the claim was false or
        fictitious.

(J.A. 724).

        At trial, Defendant did not dispute that the events in this

case    occurred     more   or    less       as    described         by   the    government’s

evidence.       Defendant        also       did    not       raise    a   federal       insanity

defense under the Insanity Defense Reform Act (the IDRA), 18

U.S.C. § 17, which act requires a defendant to prove by clear

and convincing evidence “that, at the time of the commission of
                                            - 7 -
the acts constituting the offense, the defendant, as a result of

a severe mental disease or defect, was unable to appreciate the

nature      and    quality       or    the    wrongfulness      of   his     acts,”      id.

§ 17(a). 2        Rather, the crux of Defendant’s defense at trial was

that his actions were the result of a confused and irrational

mind.       In support of this defense, Defendant sought to have Drs.

Brandes,      Starbuck,      and       Restak      testify    that   he    has    a    rigid

personality style, is mentally inflexible, has certainty in the

righteousness        of    his    behavior,        and   is   unwilling     to    consider

alternative explanations.                According to Defendant, the doctors’

testimony would negate the government’s evidence regarding the

specific intent element of his charged crimes.                            Notably, prior

to ruling on the government’s motion in limine to exclude Drs.

Brandes,       Starbuck,         and    Restak       from     testifying     as       expert

witnesses      for    the    defense,        the    district    court     only    had   the

benefit       of    such    doctors’         written     reports     to     explain      the

substance of their proposed testimony. 3


        2
       The IDRA            further specifies that “[m]ental                  disease or
defect does not            otherwise constitute a defense.”                   18 U.S.C.
§ 17(a).
        3
       After the district court granted the government’s motion
in limine and after the government had presented the majority of
its evidence against Defendant at trial, Defendant requested
that the district court allow Drs. Brandes, Starbuck, and Restak
to testify in court outside the presence of the jury. Upon the
district court’s denial of such request, Defendant moved to
proffer additional written reports by Drs. Brandes, Starbuck,
(Continued)
                                             - 8 -
       In granting the government’s motion in limine to exclude

the expert testimony of Drs. Brandes, Starbuck, and Restak, the

district       court     wrote    a   thorough,       detailed,    and    well-reasoned

memorandum opinion.              The crux of the district court’s reasoning

in granting the motion was that the conclusions about Defendant

offered by his proposed mental-health expert witnesses fall into

the    category      of    defenses      that    Congress      intended    to    preclude

under the IDRA, which act “expressly prohibits the use of any

‘[m]ental disease or defect’ as a defense unless it demonstrates

that    the    defendant       ‘was     unable   to    appreciate    the    nature       and

quality       or   the    wrongfulness      of   his     acts,’”   United       States    v.

Worrell, 313 F.3d 867, 872 (4th Cir. 2002) (quoting 18 U.S.C.

§ 17), “leav[ing] no room for a defense that raises ‘any form of

legal    excuse        based     upon    one’s    lack    of    volitional       control’




and Restak.     The district court denied this request also,
characterizing both requests as nothing more than an attempt to
take a second bite at the apple.      According to the district
court, allowing Defendant to proffer the live testimony of his
proposed expert witnesses and submit additional reports at such
a late point in the trial would severely prejudice the
government by giving it “little time to find and prepare its own
expert witnesses, [while] Defendant has had the advantage of
hearing the [g]overnment present its case-in-chief and the
majority of its evidence against Defendant.”    (J.A. 490).   In
the present appeal, Defendant does not challenge the district
court’s denial of these requests.       Accordingly, we do not
consider any information offered by Defendant in such requests
in deciding whether the district court abused its discretion in
granting the government’s motion in limine.



                                           - 9 -
including ‘a diminished ability or failure to reflect adequately

upon the consequences or nature of one’s actions,’” id. (quoting

United States v. Cameron, 907 F.2d 1051, 1061 (11th Cir. 1990)).

We fully agree with the district court’s reasoning in granting

the government’s motion in limine, as set forth in the district

court’s     memorandum.        See    United     States         v.    Chance,       2011   WL

5826675     (D.Md.      November       17,     2011)       (memorandum             opinion).

Accordingly,    we   rely     on    such     reasoning     to        hold    the   district

court did not abuse its discretion in granting such motion.



                                        III.

      Defendant challenges his retaliatory lien conviction on the

basis that the district court abused its discretion by granting

the government’s motion in limine to exclude the testimony of J.

Kimon Yiasaides (Yiasaides), his proposed expert witness on the

use of bonds and liens in this case and commercial disputes.

Notably, Defendant did not provide the district court with a

report from this proposed expert.

      The    district      court     granted    the     government’s           motion      in

limine with respect to Yiasaides on the basis that his expertise

was   irrelevant     and     unnecessary       to    the       case    considering         the

relatively    simple       concepts    at    issue     with      respect      to     whether

Defendant    filed     a    false    lien     against      a    federal       prosecutor.

Additionally,    the       district    court     concluded            that   such    expert

                                       - 10 -
testimony would likely only confuse or mislead the jury, and

that   if   it   became   evident    during          trial   that    jurors     required

specialized knowledge to understand the evidence or determine a

fact in issue, it would reconsider its ruling.                           The district

court never deemed it necessary to reconsider its ruling.

       Having    reviewed    the    relevant         materials      on   this    issue,

including    the    record    and   the     parties’         briefs,     we   hold   the

district    court   did     not   abuse    its       discretion     in   granting    the

government’s motion in limine to exclude the expert testimony of

Yiasaides.



                                          IV.

       We    have     carefully       reviewed            Defendant’s         remaining

assignments of error, including his argument that the district

court improperly restricted his cross-examination of Dunne and

his argument that the district court improperly restricted the

redirect    examination      of   himself       as    a   witness,     and    find   such

assignments of error to be without merit.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                     - 11 -